PER CURIAM.
By this interlocutory appeal, the defendant challenges an order of the trial court denying its motion to discharge a lis pendens. The same order granted defendant’s motion to dismiss the complaint but gave plaintiff a stated time for filing of an amended complaint which has not been filed.
Upon review we find the contentions of the defendant to be without merit and accordingly affirm the order of the trial court without prejudice to the propriety of having the lis pendens reviewed after filing of an amended complaint.
Affirmed.
WALDEN, C. J., McCAIN, J., and TROWBRIDGE, C. PFEIFFER, Associate Judge, concur.